DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16 and 19 and thus their respective dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially none” in claims 1, 16 and 19 is a relative term which renders the claim indefinite. The term “substantially none” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear from the limitation of “substantially none flows through at least one pressure regulator” if a certain amount of flow is permitted through the pressure regulator, or absolutely no flow can pass through the regulator. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim(s) 1,3-4,6,15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allum (US 2018/0001048 A1) in view of Nawata et al. (US 2007/0039466 A1) and in further view of Yagi et al. (US 2002/0040714 A1).  
Regarding claim 1, Allum discloses a method of retrofitting an existing portable oxygen concentrator (oxygen concentrator 130, Figures 1 and 2; oxygen concentrator is a portable oxygen concentrator, Paragraph 0026) for use in a patient ventilation system (oxygen concentrator 130 coupled to ventilation deice 120, Figure 1 and Paragraph 0022), the existing portable oxygen concentrator having at least one compressor (oxygen concentrator 130 having a compressor 202, Figure 2), one or more sieve beds downstream of the compressor (first sieve bed 221 and second sieve bed 222 downstream of compressor 202, Figure 2), an existing product tank downstream of the sieve beds (product tank 249 downstream sieve beds 221 and 222, Figure 2), and a downstream gas path in fluid communication with the existing product tank (product gas supply stage 240 delivers gas to patient via ventilation device 120, in communication with product tank 249, Figure 2 and Paragraph 0028), the downstream gas path having at least one pressure regulator integrated therein (pressure regulator 242 integrated with product gas supply stage 240, Figure 2), the method comprising: replacing or supplementing the existing product tank to define a retrofit set of one or more product tanks (accumulator tank 247 used in addition to product tank 249 to temporarily store product gas, Paragraph 0033 and Figure 2), the retrofit set of one or more product tanks including the existing product tank and one or more supplemental product tanks (product tank 249 and accumulator tank 247 used in conjunction, Figure 2),  placing a ventilation gas path in fluid communication with the retrofit set of one or more product tanks (oxygen concentrator 130 comprising tanks 249 and 247 fluidly coupled to an inlet 121 of a respiratory ventilation device 120, Paragraph 0022 and Figures 1 and 2).
Although Allum discloses an existing product tank, Allum does not specifically state the existing product tank having an internal capacity of less than 300 ml.
However, Nawata teaches a conventional oxygen concentration apparatus that specifically states the product tank having an internal capacity of less than 300 ml (buffer tank 320 has a capacity of 250 ml, Paragraph 0084). 
Therefore, it would have been obvious at the time of invention for the existing product tank of Allum’s apparatus to have an internal capacity of less than 300 ml, as taught by Nawata, as this is a well-known capacity value for product tanks used in standard oxygen concentrators. 
Additionally, although Allum describes combining an existing product tank with a supplemental product tank (product tank 249 combined with supplementary accumulator tank 247, Paragraph 0033 and Figure 2), Allum does not specifically state the aggregate internal capacity of the retrofit set of one or more product tanks being 300 ml or more.
However, Yagi teaches an oxygen enriching apparatus comprising a series of several product tanks (see the two product tanks 33 and 37 connected in series, Figure 1 and Paragraph 0076) with the aggregate internal capacity of the set of product tanks being 300 ml or more (the two tanks connected in series has a capacity of at least 500 ml, Paragraph 0078). 
Therefore, it would have been obvious at the time of invention to have the series of product tanks have an aggregate capacity of 300 ml or more, as taught by Yagi, as this would provide a means of storing a larger volume of gas, and the tanks can accumulate a sufficient amount of oxygen enriched gas during each exhalation and pressure fluctuations can be avoided (Paragraphs 0079-0080 of Yagi). 
 Lastly, Allum is silent on and configuring the portable oxygen concentrator such that substantially all of the gas flowing from the retrofit set of one or more product tanks flows to the ventilation gas path and substantially none flows through the at least one pressure regulator.  
	However, Nawata further teaches a conventional oxygen concentration apparatus (110, Figure 2), which is void of a pressure regulator (see Figure 2 in which oxygen concentration apparatus 110 only comprises two sieve beds 10, a pump 14, compressor 12, and valves 16 and 18), therefore no gas from the respective product tank would flow through a pressure regulator. 
	 Therefore, it would have been obvious at the time of invention that the pressure regulator of Allum’s apparatus is not a necessary component of the oxygen concentrator, as Nawata teaches an oxygen concentrator apparatus without a pressure regulator that is effective in delivering a proper supply of oxygen to a user.  
	Regarding claim 3, Nawata further teaches wherein said configuring includes removing the at least one pressure regulator (see Figure 2 in which oxygen concentrating apparatus 110 is void of a pressure regulator). 
	Regarding claim 4, Allum discloses wherein the downstream gas path has at least one filter integrated therein (oxygen concentrator 130 comprises an outlet filter 246 which is integrated in the downstream product supply stage 240, Figure 2), but is silent on the portable oxygen concentrator is configured such that substantially none of the gas flowing from the retrofit set of one or more product tanks flows through the at least one filter.  
	However, Nawata teaches a conventional oxygen concentration apparatus (110, Figure 2), which is void of a filter (see Figure 2 in which oxygen concentration apparatus 110 only comprises two sieve beds 10, a pump 14, compressor 12, and valves 16 and 18), therefore no gas from the respective product tank would flow through a filter.  	Therefore, it would have been obvious at the time of invention that the filter of Allum’s apparatus is not a necessary component of the oxygen concentrator, as Nawata teaches an oxygen concentrator apparatus without a filter that is effective in delivering a proper supply of oxygen to a user.  
	Regarding claim 6, Nawata further teaches wherein said configuring includes removing the at least one filter (see Figure 2 in which oxygen concentration apparatus 110 in void of any filter).
	Regarding claim 15, Yagi further teaches wherein the aggregate internal capacity of the retrofit set of one or more product tanks is 500 ml or more (the two tanks connected in series has a capacity of at least 500 ml, Paragraph 0078).
Regarding claim 19, Allum discloses a method of retrofitting an existing portable oxygen concentrator (oxygen concentrator 130, Figures 1 and 2; oxygen concentrator is a portable oxygen concentrator, Paragraph 0026) for use in a patient ventilation system (oxygen concentrator coupled to ventilation deice 120, Figure 1 and Paragraph 0022), the existing portable oxygen concentrator having at least one compressor (oxygen concentrator having a compressor 202, Figure 2), one or more sieve beds downstream of the compressor (first sieve bed 221 and second sieve bed 222 downstream of compressor 202, Figure 2), an existing product tank downstream of the sieve beds (product tank 249 downstream sieve beds 221 and 222, Figure 2), and a downstream gas path in fluid communication with the existing product tank (product gas supply stage 240 delivers gas to patient via ventilation device 120, in communication with product tank 249, Figure 2 and Paragraph 0028), the downstream gas path having at least one pressure regulator integrated therein (pressure regulator 242 integrated with product gas supply stage 240, Figure 2), the method comprising: supplementing the existing product tank to define a retrofit set of one or more product tanks (accumulator tank 247 used in addition to product tank 249 to temporary store product gas, Paragraph 0033 and Figure 2), the retrofit set of one or more product tanks including the existing product tank and one or more supplemental product tanks (product tank 249 and accumulator tank 247 used together, Figure 2),  placing a ventilation gas path in fluid communication with the retrofit set of one or more product tanks (oxygen concentrator 130 comprising tanks 249 and 247 fluidly coupled to an inlet 121 of a respiratory ventilation device 120, Paragraph 0022 and Figures 1 and 2).
Although Allum discloses an existing product tank, Allum does not specifically state the existing product tank having an internal capacity of less than 300 ml.
However, Nawata teaches a conventional oxygen concentration apparatus that specifically states the product tank having an internal capacity of less than 300 ml (buffer tank 320 has a capacity of 250 ml, Paragraph 0084). 
Therefore, it would have been obvious at the time of invention for the existing product tank of Allum’s apparatus to have an internal capacity of less than 300 ml, as taught by Nawata, as this is a well-known parameter in conventional oxygen concentrators. 
Additionally, although Allum describes combining an existing product tank with a supplemental product tank (product tank 249 combined with supplementary accumulator tank 247, Paragraph 0033 and Figure 2), Allum does not specifically state the aggregate internal capacity of the retrofit set of one or more product tanks being 300 ml or more.
However, Yagi teaches an oxygen enriching apparatus comprising a series of several product tanks (see the two product tanks 33 and 37 connected in series, Figure 1 and Paragraph 0076) with the aggregate internal capacity of the set of product tanks being 300ml or more (the two tanks connected in series has a capacity of at least 500 ml, Paragraph 0078). 
Therefore, it would have been obvious at the time of invention to have the series of product tanks have an aggregate capacity of 300 ml or more, as taught by Yagi, as this would provide a means of storing a larger volume of gas, and the tanks can accumulate a sufficient amount of oxygen enriched gas during each exhalation and pressure fluctuations can be avoided (Paragraphs 0079-0080 of Yagi). 
 Lastly, Allum is silent on and configuring the portable oxygen concentrator such that substantially all of the gas flowing from the retrofit set of one or more product tanks flows to the ventilation gas path and substantially none flows through the at least one pressure regulator.  
	However, Nawata further teaches a conventional oxygen concentration apparatus (110, Figure 2), which is void of a pressure regulator (see Figure 2 in which oxygen concentration apparatus 110 only comprises two sieve beds 10, a pump 14, compressor 12, and valves 16 and 18), therefore no gas from the respective product tank would flow through a pressure regulator.
	Therefore, it would have been obvious at the time of invention that the pressure regulator of Allum’s apparatus is not a necessary component of the oxygen concentrator, as Nawata teaches an oxygen concentrator apparatus without a pressure regulator that is effective in delivering a proper supply of oxygen to a user.  
	Regarding claim 20, Yagi further teaches wherein the aggregate internal capacity of the existing product tank and the one of more supplemental product tanks is 500 ml or more (each of the two tanks connected in series has a capacity of at least 500 ml, therefore the aggregate capacity of the two tanks is more than 500 ml, Paragraph 0078).
	Claims 1-2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Allum (US 2018/0001048 A1) in view of Nawata et al.  (US 2007/0039466 A1), Yagi (US 2002/0040714 A1) and in further view of Heinonen et al. (US 2007/0125377 A1). 
	Regarding claims 1 and 2, Allum in view of Nawata and Yagi teach the method of Claim 1, with Allum further teaching wherein said configuring includes placing the ventilation gas path in fluid communication with the downstream gas path at a location upstream from the at least one pressure regulator (output 131 leading to mechanical ventilator device fluidly connected to downstream gas supply line 240, and output 131 located upstream from pressure regulator 242, Figure 2); and although Nawata teaches that a pressure regulator in the oxygen concentrator is not needed to deliver a proper supply of oxygen to a user, as previously described above in the claim 1 analysis, neither Allum nor Nawata specifically state diverting substantially all of the gas flowing into the downstream gas path to the ventilation gas path.  
	However, Heinonen teaches a ventilation system comprising a gas supply system (ventilation system 10 includes a ventilator 14 and a gas supply system, gas supply system includes a compressed oxygen interface 24, Paragraphs 0017-0018 and Figure 1) and further teaches a diverting means in which the gas flowing downstream is diverted directly to the ventilation gas path (switching valve assembly has a first state in which gas provided by the supply system is diverted directly to the inhalation conduit, claim 10). 
	Therefore, it would have been obvious at the time of invention to divert or by-pass substantially all of the gas directly to the ventilation gas path,  as it is known in the art to deliver oxygen to a user from an oxygen concentrator without the need for a pressure regulator, as taught by Nawata, and providing a means for diverting the gas flow directly to the ventilation line, as taught by Heinonen, would also provide the benefit of still using a pressure regulator as needed.  
	Regarding claims 1, 4 and 5, Allum in view of Nawata and Yagi teach the method of claim 4, with Allum further teaching wherein said configuring includes placing the ventilation gas path in fluid communication with the downstream gas path at a location upstream from the at least one pressure regulator and the at least one filter (output 131 leading to mechanical ventilator device fluidly connected to downstream gas supply line 240, and output 131 located upstream from pressure regulator 242 and outlet filter 246, Figure 2); and although Nawata teaches that neither a pressure regulator or filter is needed in an oxygen concentrator to deliver a proper supply of oxygen to a user, as previously described above in the claim 1 analysis, neither Allum nor Nawata specifically state diverting substantially all of the gas flowing into the downstream gas path to the ventilation gas path.  
	However, Heinonen teaches a ventilation system comprising a gas supply system (ventilation system 10 includes a ventilator 14 and a gas supply system, gas supply system includes a compressed oxygen interface 24, Paragraphs 0017-0018 and Figure 1) and further teaches a diverting means in which the gas flowing downstream is diverted directly to the ventilation gas path (switching valve assembly has a first state in which gas provided by the supply system is diverted directly to the inhalation conduit, claim 10). 
	Therefore, it would have been obvious at the time of invention to divert or by-pass substantially all of the gas directly to the ventilation gas path, as it is known in the art to deliver oxygen to a user from an oxygen concentrator apparatus without the need for a pressure regulator or filter, as taught by Nawata, and providing a means for diverting the gas flow directly to the ventilation line, as taught by Heinonen, would also provide the benefit of still using a pressure regulator and filter as needed. 
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Allum (US 2018/0001048 A1) in view of Nawata et al.  (US 2007/0039466 A1), Yagi (US 2002/0040714 A1) and in further view of Allum (US 9,907,926 B2).
	Regarding claim 13, Allum (‘048) in view of Nawata and Yagi teach the method of Claim 1, but is silent wherein the ventilation gas path comprises a pressure sensor.  
	However, Allum (‘926) teaches an oxygen concentrator for use with a mechanical ventilator (abstract) in which the ventilation gas path comprises a pressure sensor (see pressure sensor 126 located on downstream gas path, Figure 1).
	Therefore, it would have been obvious at the time of invention to modify Allum’s apparatus to include a pressure sensor on the ventilation gas path, as this would provide a means of detecting the pressure associated with the flowing oxygen.
	Claim(s) 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Allum (US 2018/0001048 A1) in view of Nawata et al.  (US 2007/0039466 A1), Yagi (US 2002/0040714 A1) and in further view of Richey, II et al. (US 2014/0190348 A1).
	Regarding claim 14, Allum in view of Nawata and Yagi teach the  method of Claim 1, but does not specifically state wherein the existing portable oxygen concentrator comprises an existing external housing, and wherein following performance of the method, no portion of the retrofit set of one or more product tanks is outside of the existing external housing.  
	However, Richey, II teaches an oxygen gas concentrator apparatus (abstract and Figure 1) in which the portable oxygen concentrator comprises an existing external housing (oxygen concentrator 100 includes a housing 102, Paragraph 0027 and Figure 1), wherein no portion of the set of product tanks is outside the external housing (product tanks 206 and 208 are enclosed within housing 102, see Figure 2C for an expanded view).
	Therefore, it would have been obvious at the time of invention to have the set of product tanks to be enclosed by an existing external housing, as taught by Richey, II, as this would provide a means of protecting internal oxygen concentrator components and is a well-known configuration for oxygen concentrators. 
	Regarding claim 16, Allum teaches a method of retrofitting an existing portable oxygen concentrator for use in a patient ventilation system (oxygen concentrator 130 coupled to ventilation deice 120, Figure 1 and Paragraph 0022), the existing portable oxygen concentrator having at least one compressor (compressor 202, Figure 2), one or more sieve beds downstream of the compressor (first sieve bed 221 and second sieve bed 222 downstream of pump 202, Figure 2), an existing product tank downstream of the sieve beds (product tank 249 downstream sieve beds 221 and 222, Figure 2), and a downstream gas path in fluid communication with the existing product tank (product gas supply stage 240 delivers gas to patient via ventilation device, in communication with product tank 249, Figure 2 and Paragraph 0028), the downstream gas path having at least one pressure regulator integrated therein (pressure regulator 242 integrated with product gas supply stage 240, Figure 2), the method comprising placing a ventilation gas path in fluid communication with the one or more replacement product tanks (oxygen concentrator 130 fluidly coupled to an inlet 121 of a respiratory ventilation device 120, Paragraph 0022 and Figure 1).
Although Allum discloses an existing product tank, Allum does not specifically state the existing product tank having an internal capacity of less than 300 ml.
However, Nawata teaches a conventional oxygen concentration apparatus that specifically states the product tank having an internal capacity of less than 300 ml (buffer tank 320 has a capacity of 250 ml, Paragraph 0084). 
Therefore, it would have been obvious at the time of invention for the existing product tank of Allum’s apparatus to have an internal capacity of less than 300 ml, as taught by Nawata, as this is a well-known parameter in conventional oxygen concentrators. 
Additionally, although Allum describes combining a set of product tanks (product tank 249 combined with supplementary accumulator tank 247, Paragraph 0033 and Figure 2), Allum does not specifically state the aggregate internal capacity of the retrofit set of one or more product tanks being 300 ml or more.
However, Yagi teaches an oxygen enriching apparatus comprising a series of several product tanks (see the two product tanks 33 and 37 connected in series, Figure 1 and Paragraph 0076) with the aggregate internal capacity of the set of product tanks being 300ml or more (the two tanks connected in series has a capacity of at least 500 ml, Paragraph 0078). 
Therefore, it would have been obvious at the time of invention to have the series of product tanks have an aggregate capacity of 300 ml or more, as taught by Yagi, as this would provide a means of storing a larger volume of gas, and the tanks can accumulate a sufficient amount of oxygen enriched gas during each exhalation and pressure fluctuations can be avoided (Paragraphs 0079-0080 of Yagi). 
Additionally, although Allum teaches using an existing product tank with a supplemental tank, Allum does not specifically state replacing the existing product tank with one or more replacement product tanks.
However, Richey, II teaches an oxygen concentrating apparatus in which existing product tanks are replaced with replacement product tanks (low pressure product tank 554 replaces product tank 302, and high pressure product tank 552 replaces accumulator tank 532, Paragraph 0078 and Figure 5C). 
Therefore, it would have been obvious at the time of invention that the existing product tanks of Allum’s apparatus could be replaced with one or more replacement tanks, as taught by Richey, II, as this would provide the system with an above-ambient storage vessel without the addition of an accumulator tank (Paragraph 0078 of Richey, II). 
 Lastly, Allum is silent on and configuring the portable oxygen concentrator such that substantially all of the gas flowing from the retrofit set of one or more product tanks flows to the ventilation gas path and substantially none flows through the at least one pressure regulator.  
	However, Nawata further teaches a conventional oxygen concentration apparatus (110, Figure 2), which is void of a pressure regulator (see Figure 2 in which oxygen concentration apparatus 110 only comprises two sieve beds 10, a pump 14, compressor 12, and valves 16 and 18), therefore no gas from the respective product tank would flow through a pressure regulator.  
	Therefore, it would have been obvious at the time of invention to omit the pressure regulator of Allum’s apparatus and have no flow going through the regulator, as taught by Nawata, as Nawata teaches this configuration of no pressure regulator present in the oxygen concertation apparatus is still capable of providing an adequate oxygen supply to a user.  
	Regarding claim 17, Yagi further teaches wherein the one or more replacement product tanks includes an enlarged product tank having an internal capacity of 300 ml or more (each of the two tanks connected in series has a capacity of at least 500 ml, Paragraph 0078).
	Regarding claim 18, Yagi further teaches wherein the aggregate internal capacity of the one or more replacement product tanks is 500 ml or more (each of the two tanks connected in series has a capacity of at least 500 ml, therefore the aggregate capacity of the two tanks is more than 500 ml, Paragraph 0078).
Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785                    

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785